IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37592

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 740
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 10, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
STEVEN REED CANNON,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of six months, for burglary, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge, GUTIERREZ, Judge
                                and MELANSON, Judge

PER CURIAM
       Steven Reed Cannon was convicted of burglary, Idaho Code § 18-1401. The district
court imposed a unified sentence of five years, with a minimum period of confinement of six
months, to run consecutively to a previously imposed sentence, and retained jurisdiction.
Cannon appeals, contending that the sentence is excessive because it was ordered to run
consecutively rather than concurrently with his previously imposed sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Cannon’s judgment of conviction and sentence are affirmed.




                                                   2